Citation Nr: 0027893	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  It was among the issues 
previously before the Board in January 1999, but was remanded 
for additional development.  The requested development has 
now been completed, and as the decision has remained 
unfavorable to the veteran, the case has been returned to the 
Board for further review.  


FINDING OF FACT

The evidence reveals that the veteran's diastolic pressures 
have been no higher than 104, and her systolic pressures have 
been no higher than 146; she uses medication to control her 
hypertension, but there are no definite symptoms due to this 
disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 10 percent evaluation currently 
assigned to her service connected hypertension is inadequate 
to reflect its level of impairment.  She argues that this 
disability is serious, and requires constant treatment.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for hypertension was established in a December 1996 rating 
decision.  A 10 percent evaluation was assigned for this 
disability, which currently remains in effect.  The veteran 
submitted a claim for a higher evaluation for her 
hypertension in February 1997.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for her disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board also notes that the VA Schedule for Rating 
Disabilities (Rating Schedule) has been revised with respect 
to the regulations applicable to cardiovascular disabilities, 
including hypertension, effective January 12, 1998.  62 
Fed.Reg. 65207 (Dec. 11, 1997).  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The January 1999 remand provided the RO with an opportunity 
to evaluate the veteran's claim under both the old and new 
regulations, and this was completed in an April 2000 
supplemental statement of the case.  Therefore, the Board 
must also consider both the old and new rating criteria.  

The prior rating schedule criteria provided a 10 percent 
evaluation for hypertensive vascular disease for diastolic 
pressure predominantly 100 or more.  A 20 percent evaluation 
was warranted for diastolic pressure predominantly 110 or 
more with definite symptoms, and a 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  
Diastolic pressure that is predominately 130 or more with 
severe symptoms is evaluated as 60 percent disabling.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (effective prior to 
January 12, 1998).  It was noted that a minimum 10 percent 
rating was warranted when continuous medication was necessary 
for the control of hypertension with a history of diastolic 
blood pressure predominately 100 or more.  For the 40 and 60 
percent evaluations, there was to be careful attention to the 
diagnosis and repeated blood pressure readings.  Id.

Under the amended criteria, a 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or systolic pressure of 160 or more.  A 10 percent evaluation 
is also the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or systolic pressure is predominantly 200 or 
more.  A 40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  A 60 percent evaluation is 
warranted for diastolic pressures of 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999). 

The evidence for consideration includes VA treatment records 
from February 1996 to December 1996.  Records from February 
1996 show that the veteran's blood pressure reading was 
142/77.  

The veteran was afforded a VA examination in July 1996.  She 
had a history of elevated blood pressure from 1977.  This 
disability was under treatment with medication.  The veteran 
was seen at the VA clinic every two to three months for her 
hypertension.  She had been told that her heart had been 
enlarged at times and that her potassium was low at times.  
On examination, her blood pressure was 131/83.  Her heart 
sounds were regular and of good quality.  No murmurs were 
heard.  The diagnoses included hypertension.  

VA treatment records show that the veteran continued to be 
seen on occasion for her hypertension.  October 1996 records 
show that her blood pressure reading was 142/88.  Records 
from December 1996 indicate that her blood pressure was 
136/84.  

A VA hypertension tracking sheet shows that the veteran's 
blood pressure was initially measured on April 20, 1999.  The 
reading was 133/96.  Her blood pressure was 136/89 on April 
21, 1999, and 135/86 on April 22, 1999.

The veteran was afforded a VA examination on April 23, 1999.  
Her history noted that she had been on therapy for 
hypertension for over 20 years, and that this included 
medication.  There was no history of heart disease, and she 
denied palpitations, orthopnea, paroxysmal nocturnal dyspnea, 
chest pain, and shortness of breath.  On examination, her 
heart was not enlarged, and the rhythm was regular.  There 
was no murmur, thrill, or friction rub.  Her blood pressure 
was measured three times, and the readings were 146/104, 
142/102, and 140/100.  The impression was essential 
hypertension.  The examiner commented that the veteran did 
not have heart disease, and that there were no cardiac 
symptoms.  A stress test was not required.  An X-ray study of 
the chest obtained at this time found that the heart was at 
the upper limits of normal in transverse diameter.  The 
impression was no acute disease.  

The Board is unable to find that an increased evaluation is 
warranted for the veteran's hypertension.  In order to 
receive a 20 percent evaluation under the rating criteria in 
effect prior to January 1998, the diastolic pressure were 
required to be 110 or more, or definite symptoms were 
required to be shown.  The evidence shows that the highest 
recorded diastolic pressure was 104, which was obtained on 
one of the readings at the April 1999 VA examination.  This 
examination also found that there was no evidence of heart 
disease.  Therefore, as there are no diastolic readings above 
110 and no evidence of definite symptoms, a higher evaluation 
under the old rating criteria is not merited.  Similarly, the 
current rating criteria provides for a 20 percent evaluation 
for diastolic pressures that are predominately 110 or more, 
or systolic pressures that are 200 or more.  The evidence 
does not show any readings of a diastolic pressure of greater 
than 104, and the highest systolic pressure of record is 146.  
Therefore, the criteria for a higher evaluation for the 
veteran's hypertension have not been met.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 

